DETAILED ACTION
This Action is a response to the Request for Continued Examination filed 10 October 2022. Claims 1, 8, 15 and 22 are amended; no claims are canceled; claims 23 and 24 are newly presented. Claims 1-18 and 21-24 remain pending for examination. In view of the amendments, the rejections under 35 U.S.C. § 112 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10 October 2022 has been entered.
 
Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18, 21 and 24 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Fletcher et al., U.S. 2016/0103908 A1 (hereinafter “Fletcher”).

Regarding claim 1, Fletcher teaches: A computer-implemented method (Fletcher, e.g., ¶861, “an implementation of a method 3500 for creating a service-monitoring dashboard … method may be performed by processing logic that may comprise hardware, … software …, or a combination of both. In one implementation, the method is performed by the client … In another implementation, the method is performed by a server computing machine coupled to the client …”), comprising: 
determining a first performance metric for a first application available to a plurality of users of the first application operating first user devices (Fletcher, e.g., ¶533, “computing machine receives input (e.g., user input) of a name for a KPI to monitor a service or an aspect of the service. For example, a user may wish to monitor the service’s response time for requests … In another example, a user may wish to monitor the load of CPU(s) for the service …” Regarding the definition of a service, see, e.g., ¶248, “An entity definition is a data structure that associates an entity … with machine data … entity module 220 can determine associations between machine data and entities, and can create an entity definition that associates an individual entity with machine data produced by different sources hosted by that entity …” See also, e.g., ¶249, “For example, the entity 304 may be a host machine that is executing a server application 334 that produces machine data 310B …”, ¶253, “service module 230 can create service definitions for services. A service definition is a data structure that associates one or more entities with a service … In another implementation, a service definition specifies a service as a collection of one or more services and one or more entities.” Finally, see, e.g., ¶213, “present disclosure is directed to monitoring performance of a system at a service level using key performance indicators derived from machine data … provide users within insight into the performance of monitored services, such as, services pertaining to an [IT] environment. For example, one or more users may wish to monitor the performance of a web hosting service, which provides hosted web content to end users via a network.” Examiner’s note: In this example, the application is the web service, which is available to a plurality of end users via a network, the performance thereof to be monitored based on configuration by one or more users), 
wherein the first performance metric is organized in accordance with a metric template, the metric template comprising fields for an application identifier, a rule, a threshold and a description (Fletcher, e.g., ¶533, “name of the KPI may be ‘Request Response Time’ …” Examiner’s note: this name also serves as a description in this example (see Spec. ¶19, “description may be ‘Availability’ or any other user descriptor …”. See also, e.g., ¶535, “computing machine sets one or more thresholds for the KPI. Each threshold defines an end of a range of values. Each range of values represents a state for a KPI. The KPI can be in one of the states (e.g., normal state, warning state, critical state) depending on which range the value falls into …” See also, e.g., ¶568, “parameters for each state can include, for example, and not limited to, a threshold that defines an end of a range of values for that state, a unique name, and one or more visual indicators to represent the state.” See also, e.g., ¶574, “computing machine stores the one or more threshold settings for the one or more KPIs for the service. The computing machine associates the parameters for a state defined by a corresponding threshold in a data store that is coupled to the computing machine.” Examiner’s note: a data store comprising records associating KPIs, services, thresholds, and characteristics of the thresholds is consistent with the metric template, wherein the metric template comprises fields (such as database fields). See Spec. at ¶17, “Template 108 may be a data structure associated with assembling or receiving the information that defines the performance metric 106. As used herein, performance metric 106 and template 108 may be used interchangeably.” See Fletcher at, e.g., ¶¶264, 861-982, describing the user-customizable dashboard displaying one or more widgets, each widget pertaining to a KPI of a service, the display characteristics thereof input by a user), 
wherein the metric template includes a display format comprising  (Fletcher, e.g., ¶568, “parameters for each state can include … one or more visual indicators to represent the state …” See also, e.g., ¶575, “A widget of a KPI can present one or more values indicating how a respective service or an aspect of a service is performing at one or more points in time. The widget can also illustrated (e.g., using visual indicators such as color, shading, shape, pattern, trend …) the KPI’s current state defined by one or more thresholds of the KPI.” Examiner’s note: at least color and shade may be font display characteristics, and all of the listed indicators may be alert display characteristics. See, e.g., Spec. ¶31, “template 108 may include font type, font size, color, formatting (e.g., underline, italics, bold), or even graphics or images to be displayed.” See also, e.g., Spec. at ¶¶35-36, “each of the elements of user interface 212 may be independently configured for display with regard to value, threshold, labels, display or visual characteristics, and size … various statuses … may be displayed both numerically with a numerical value … and by a color, shading, or graphic … Each displayed template 108 … may have its own unique size and location with may be specified within the display format options of template 108.” Further, as cited above, the user-customizable dashboard of Fletcher includes one or more user-customizable widgets, each widget comprising one or more font display characteristics (color, shade of a numerical indicator) and alert display characteristics (size, shape, name, metric unit, other visual characteristics, and even a type, wherein a type may comprise one or more numerical indicators or one or more graphical indicators. See Fletcher at, e.g., ¶¶861-881, and ¶895, “shape can be colored using a color 4103 representative of the state … value 4107 can also be colored using a nominal color or a color representative of the state …” That is, the font color is a font display characteristic, and at least the shape color is an alert display characteristic). Examiner’s note: in the case of Fletcher, the KPI definition comprises the metric information, and the dashboard template comprising a plurality of widget properties comprises the display information for each metric. That is, a single defined KPI may be displayed in a plurality of widget formats in a plurality of dashboard templates, wherein each widget comprises a unique “metric template” comprising the KPI definition in combination with the configured widget display characteristics); 
determining a second performance metric for a second application available to a plurality of users of the second application operating second user devices, wherein the second performance metric is organized in accordance with the metric template (Fletcher, e.g., FIG. 46C and ¶¶919-920, “One or more widgets that have been selected for one or more KPIs can be displayed in the modifiable dashboard template … service-related KPI named ‘Web Performance’ is represented by a Noel gauge widget 4634. The Web performance can be a KPI that is related to ‘Splunk service’ 4635.”), 
wherein both the first performance metric and the second performance metric each comprises its own rule, threshold, and description for a desired performance of either the first application or the second application in accordance with the metric template (Fletcher, e.g., ¶926, “one or more types of KPI widgets can support the configuration of thresholds … if the Noel gauge button 4627 is activated, the configuration interface 4631 can display an interface for setting one or more thresholds …” See also, e.g., ¶932, describing selection of a service widget on the dashboard, and enabling the user to modify the visual display characteristics of the widget), 
wherein the first performance metric and the second performance metric each comprises its own font display characteristics and alert display characteristics in its metric template, wherein a first value of a first font display characteristic of the one or more font display characteristics of the first performance metric is different from a second value of first font display characteristic of the second performance metric (Fletcher, e.g., FIG. 46C, wherein the font size for each of the numerical metric indicators is different for each of the three presented widgets), 
wherein both the first application and the second application are hosted on a set of computing devices that are allocated to an organization associated with both the first application and the second application, and wherein the set of computing devices receive and respond to requests from the first user devices and the second user devices (Fletcher, e.g., ¶213, “one or more users may wish to monitor the performance of a web hosting service, which provides hosted web content to end users via a network.” See also, e.g., ¶218, “Data that describes an IT environment may exist … an inventory system can generate a file that contains information relating to physical machines, virtual machines … Entity definitions for various components of the IT environment may be created. At times, hundreds of entity definitions are generated and maintained …” See also, e.g., ¶216, “Implementations of the present disclosure are described for specifying which entities, and thus, which heterogeneous machine data, to use for monitoring a service … Implementations of the present disclosure enable end-users to monitor services from a top-down perspective … end-users can understand and monitor services at a business service level, application tier level, etc.” See also, e.g., ¶¶253-254, providing as examples layered service dependencies, and a plurality of services (such as web hosting service and analytical services), and ¶¶863, 872, 880, describing generation of a template comprising a plurality of service/KPI widgets; FIG. 46C and ¶920, describing at least the monitoring of a Web performance service and a Splunk service performance; ¶934 and FIG. 46GB, disclosing the monitoring of three separate services, each service widget facilitating further drill-down to dependent services. Examiner’s note: “an” IT environment should be read to at least include a single IT environment for a single organization, comprising a plurality of services (applications) each accessible to either heterogeneous or homogenous groups of users within the organization); 
monitoring a real-time performance of both the first application and the second application across the set of computing devices (Fletcher, e.g., ¶655, “computing machine calculates an aggregate KPI score … for the service … aggregated KPI score may be calculated in real time …” Examiner’s note: a service may comprise an application (a web service, an analytics service), and/or may comprise or rely upon a dependent application or service. See comments in general above pertaining to the architecture of Fletcher); [[and]] 
generating the user interface simultaneously displaying both the first performance metric for the first application and the second performance metric for the second application accessible to one or more members of the organization in accordance with the one or more font display characteristics of the display format of the metric template (Fletcher, e.g., ¶881, “computing machine can receive a user request for a service-monitoring dashboard, and can then generate and cause display of the service-monitoring dashboard based on the dashboard template …” Examiner’s note: refer also to the more complete description of the dashboard template creation process of Fletcher as set forth above), 
wherein the user interface visually indicates whether each displayed performance metric is being satisfied by the set of computing devices hosting the first application and the second application based on the monitoring (Fletcher, e.g., ¶882, “example Noel gauge widget … one end 4004 corresponding to a minimum KPI value and the other end 4006 corresponding to a maximum KPI value … filler can be displayed using a color 4003 to represent the current state … of the KPI according to the value … color can be based on input received when one or more thresholds were created for the KPI …”); 
detecting that a value of the first performance metric has fallen below a first threshold of a first metric template associated with the first performance metric (Fletcher, e.g., ¶884, “value 4007 can be produced by executing the search query of the KPI. The execution can be real-time …” See also, e.g., ¶882, as discussed above, indicating that the color of the KPI value display and the widget shape filler color may be “a color representative of the state to which the value produced by the search query corresponds …” See also, e.g., ¶¶590-594 and 599, “example GUI 3100 for defining threshold settings for a KPI … Each state of the KPI can have a name, and can be represented by a range of values, and a visual indicator … For example, the name ‘Normal’ can be specified for state 3106, the name ‘Warning’ can be specified for state 3104 … visual indicator 3112 can be, for example, an icon having a distinct visual characteristic such as a color … For example, if the color green is selected for the Normal state 3106, a respective section of column 3118 can be displayed with the color green …” See also, e.g., ¶602, discussing FIGS. 31B-31C, wherein a reduced availability causes state to drop from Normal to Warning to Critical based on the metric falling below each threshold); 
updating a visual appearance of the first performance metric on the user interface, responsive to detecting that the value of the first performance metric has fallen below the first threshold, in accordance with the one or more alert display characteristics (Fletcher, e.g., ¶884, “value 4007 can be produced by executing the search query of the KPI. The execution can be real-time …” See also, e.g., ¶882, as discussed above, indicating that the color of the KPI value display and the widget shape filler color may be “a color representative of the state to which the value produced by the search query corresponds …” See also, e.g., ¶259, “Multiple states can be defined for the KPI (e.g., unknown state, trivial state, informational state, normal state, warning state, error state, and critical state) …”); 
detecting that the value of the first performance metric has fallen below a second threshold of the first metric template associated with the first performance metric (Fletcher, e.g., ¶662, “computing machine compares the score of the aggregate KPI to the thresholds. If the computing machine determines that the aggregate KPI score exceeds or reaches any of the thresholds, the computing machine determines what action should be triggered …” Examiner’s note: as discussed above, the KPI may correspond to an availability metric, wherein falling below thresholds indicates a higher degree of criticality; further, at least three ranges or states may be defined, comprising at least two thresholds); and 
providing a notification to a user responsive to detecting that the value of the first performance metric has fallen below the second threshold (Fletcher, e.g., ¶663, “the computing machine can generate an alert if the aggregate KPI score exceeds or reaches a particular threshold (e.g., the highest threshold). In another example, the computing machine can generate a notable event if the aggregate KPI score exceeds or reaches a particular threshold (e.g., the second highest threshold) …” See also, e.g., ¶731, “information for a trigger determination can include one or more trigger criteria … There can be a trigger criterion 3485A-E for each KPI-State pair that is specified …” and ¶743, “action component 34015 can specify an action to be performed when the trigger criteria are considered to be satisfied. An action can include … generating a notable event, sending a notification, and displaying information in an incident review database …” See also, e.g., ¶827, “processing device may receive a user indication to notify (e.g., alert) the user when the value of the aggregate exceeds … a threshold associated with a critical state … alert may be advantageous because it may be configured to identify a pattern of interest to a user and may  notify the user when the pattern occurs …” See also, e.g., ¶1091, “machine may perform an action … responsive to identifying another occurrence of the problem … notification may be in the form of a notable event, which may be viewable in an event viewer (e.g., dashboard) and may be associated with a severity level. The action may also involve sending a message (e.g., email, text, RSS) or creating an incident ticket to alert a user (e.g., system administrator or IT manager) …”).

Claims 8 and 15 are rejected for the reasons given in the rejection of claim 1 above. Examiner notes that with respect to claim 8, Fletcher further teaches: A system for efficient utilization of cloud computing services (Fletcher, e.g., ¶247, “FIG. 2 is a block diagram 200 of one implementation of a service monitoring system 210 for monitoring performance of one or more services using key performance indicators derived from machine data … service monitoring system 210 can be hosted by one or more computing machines … components and/or combinations of components can be hosted on a single computing machine and/or multiple computing machines … can be hosted on one or more client computing machines and/or server computing machines.” See also, e.g., ¶¶1248-1253, “FIG. 83 illustrates a diagrammatic representation of a machine in the exemplary form of a computer system 7800 within which a set of instructions, for causing the machine to perform any one or more of the methodologies discussed herein, may be executed … In one embodiment, computer system 7800 may represent system 210 of FIG. 2 …” Examiner’s note: the phrase “for efficient utilization of cloud computing services” is interpreted as an intended use. In the event that the phrase should be given patentable weight, while Fletcher does not use the term “cloud computing services,” cloud computing1 is well-understood in the art as the provision of services over the Internet on-demand wherein functions may be distributed over multiple locations. The IT services environment of Fletcher is consistent with the generally-understood meaning of cloud computing), comprising: a memory (Fletcher, e.g., ¶1249, “exemplary computer system 7800 includes … a main memory 7804 … a static memory 7806 …”); and at least one processor coupled to the memory and configured to perform operations (Fletcher, e.g., ¶¶1249-1250, “exemplary computer system 7800 includes a processing device (processor) 7802, a main memory 7804 … which communicate with each other via bus 7830 … Processing device 7802 represents one or more general-purpose processing devices such as a microprocessor, central processing unit, or the like …”) comprising [[[the method of claim 1]]]; and with respect to claim 15, Fletcher further teaches: A non-transitory computer-readable device having instructions stored thereon (Fletcher, e.g., ¶1252, “data storage device 7818 may include a computer-readable medium 7828 on which is stored one or more sets of instructions 7822 … embodying any one or more of the methodologies or functions described herein. The instructions 7822 may also reside, completely or at least partially, within the main memory 7804 and/or within processing logic 7826 of the processing device 7802 during execution thereof by the computer system 7800, the main memory 7804 and the processing device 7802 also constituting computer-readable media …”) that, when executed by at least one computing device, cause the at least one computing device to perform operations for efficient utilization of cloud computing services (Fletcher, e.g., ¶247, “FIG. 2 is a block diagram 200 of one implementation of a service monitoring system 210 for monitoring performance of one or more services using key performance indicators derived from machine data … service monitoring system 210 can be hosted by one or more computing machines … components and/or combinations of components can be hosted on a single computing machine and/or multiple computing machines … can be hosted on one or more client computing machines and/or server computing machines.” See also, e.g., ¶¶1248-1253, “FIG. 83 illustrates a diagrammatic representation of a machine in the exemplary form of a computer system 7800 within which a set of instructions, for causing the machine to perform any one or more of the methodologies discussed herein, may be executed … In one embodiment, computer system 7800 may represent system 210 of FIG. 2 …” Examiner’s note: the phrase “for efficient utilization of cloud computing services” is interpreted as an intended use. In the event that the phrase should be given patentable weight, while Fletcher does not use the term “cloud computing services,” cloud computing2 is well-understood in the art as the provision of services over the Internet on-demand wherein functions may be distributed over multiple locations. The IT services environment of Fletcher is consistent with the generally-understood meaning of cloud computing), the operations comprising [[[the method of claim 1]]].
Regarding claim 2, the rejection of claim 1 is incorporated, and Fletcher further teaches: receiving the rule, threshold and description for the first performance metric from a first user via a first instance of an input interface, and wherein the generated user interface displays the description received from the first user (Fletcher, e.g., ¶213, “one or more users may monitor the performance of a web hosting service …” See also, e.g., ¶¶222-223, “users may wish to monitor the CPU … usage … the memory usage … and the request response time … a separate KPI can be created for each … give users freedom to decide which aspects to monitor for a service …”, ¶230, “Users can be provided with the ability to design and draw the service-monitoring dashboard and to customize each of the KPI widgets …” and ¶232, “correlation search may generate a notable event or alarm to notify the user who created the correlation search or some other users.” Examiner’s note: at least a first user may specify a first KPI, and then may configure at least a first dashboard displaying metrics with a visual characteristic pertaining to the state of the KPI).

Regarding claim 3, the rejection of claim 2 is incorporated, and Fletcher further teaches: receiving the rule, threshold and description for the second performance metric from a second user via a second instance of the input interface, and wherein the generated user interface displays the description received from the second user (Fletcher, e.g., ¶213, “one or more users may monitor the performance of a web hosting service …” See also, e.g., ¶¶222-223, “users may wish to monitor the CPU … usage … the memory usage … and the request response time … a separate KPI can be created for each … give users freedom to decide which aspects to monitor for a service …”, ¶230, “Users can be provided with the ability to design and draw the service-monitoring dashboard and to customize each of the KPI widgets …” and ¶232, “correlation search may generate a notable event or alarm to notify the user who created the correlation search or some other users.” Examiner’s note: at least a second user may specify one or more additional KPIs, and then may configure at least one or more additional dashboards displaying metrics with visual characteristics pertaining to the states of the KPIs).

Regarding claim 4, the rejection of claim 3 is incorporated, and Fletcher further teaches: wherein the first performance metric corresponds to information retrievable from a first data source associated with the first application, and wherein the second performance metric corresponds to information retrievable from a second data source associated with the second application (Fletcher, e.g., ¶216, “Implementations … [for] specifying which entities, and thus, which heterogeneous machine data, to use for monitoring a service … service definition specifies one or more entity definitions, where each entity definition corresponds to a respective entity providing the service. The service definition provides users with flexibility in associating entities with services. The service definition further provides users with the ability to define relationships between entities and services at the machine data level …” See also, e.g., ¶223, “Implementations … give users freedom to decide which aspects to monitor for a service and which heterogeneous machine data to use for a particular KPI … Each KPI can be defined by a search query that produces a value derived from the machine data identified in the entity definitions specified in the service definition …” See also, e.g., ¶¶247-249, “An entity definition is a data structure that associates an entity … with machine data … entity module 220 can … create an entity definition that associates an individual entity with machine data produced by different sources hosted by that entity and/or other entity(ies) … the entity 304 may be a host machine that is executing a server application 334 that produces machine data 330 (e.g., log data). The entity 304 may also host a script 336, which when executed, produces machine data 310C. A software application 330 … can monitor the entity 304 and use an API 333 to produce machine data 310A …” and ¶252, “A KPI, for example, for monitoring CPU usage for a service provided by the entity 304, can be defined by a search query directed to search machine data 310A-C based [on] a service definition … associating the entity definition 350 with the KPI …” Examiner’s note: as cited above with respect to claims 1-3, incorporated herein, the disclosure of Fletcher permits a plurality of users to each define a plurality of entities, services, KPIs, and dashboards, which may pertain to different KPIs for one or more different services).

Claims 9-11 and 16-18 are rejected for the reasons given in the rejections of claims 2-4 above.

Regarding claim 5, the rejection of claim 2 is incorporated, and Fletcher further teaches: determining that the first performance metric is not being satisfied by the first application based on the monitoring; and changing a visual appearance of the first performance metric on the generated user interface to indicate that the application has not satisfied the first performance metric (Fletcher, e.g., ¶884, “value 4007 can be produced by executing the search query of the KPI. The execution can be real-time …” See also, e.g., ¶882, as discussed above, indicating that the color of the KPI value display and the widget shape filler color may be “a color representative of the state to which the value produced by the search query corresponds …” See also, e.g., ¶259, “Multiple states can be defined for the KPI (e.g., unknown state, trivial state, informational state, normal state, warning state, error state, and critical state) …” Examiner’s note: real-time KPI data is obtained, and the status-indicating visual representation (such as a color) pertaining to the state of the KPI data at the time it is obtained, is displayed in one or more dashboards, as discussed in the citations provided more fully in claims 1 and 2, incorporated herein).

Regarding claim 6, the rejection of claim 1 is incorporated, and Fletcher further teaches: wherein the first application comprises a first component and a second component that are communicatively coupled to provide a function of the first application, wherein the first component provides a first functionality operating from a first device, and wherein the second component provides a second functionality operating from a second device (Fletcher, e.g., ¶254, “a service 402 is provided by one or more entities 404A-N. For example, entities 402A-N may be web servers that provide the service 402 (e.g., web hosting service) …” See also, e.g., ¶256, “service module 230 can include dependencies 470 in the service definition 460. The dependencies 470 indicate one or more other services for which the service 402 is dependent upon … In yet another example, a set of entities (e.g., switches, firewall systems, and routers) may define a network that provides a networking service. The sandbox service can depend on the revision control service and the networking service …” Examiner’s note: each of the sandbox and revision control services comprise a set of entities (Fletcher, id.)).

Regarding claim 7, the rejection of claim 6 is incorporated, and Fletcher further teaches: determining a third performance metric corresponding to the first component operating from the first device, and a fourth performance metric corresponding to the second component operating from the second device, and wherein the user interface visually indicates whether each the third performance metric and the fourth performance metric are being satisfied (Fletcher, e.g., ¶¶816-820, “processing device may determine multiple KPIs associated with one or more services selected by a user … processing device may cause for display a GUI that displays a plurality of [KPIs] and graphical control elements … for the KPIs … processing device may cause for display within the graphical user interface a value of an aggregate KPI that is determined in view of the weights and values of one or more of the KPIs … In addition to displaying a value of the aggregate KPI, the GUI may also display a state corresponding to the aggregate KPI or states corresponding to the KPIs … The GUI may display the state of the aggregate KPI, the state of the constituent KPIs or a combination of both …” Examiner’s note: a plurality of services, each having a plurality of KPIs, provides for at least a first component having first and third KPIs, and a second component having second and fourth KPIs. As discussed with respect to claim 6, incorporated herein, a single service may depend on a plurality of additional services, or may rely upon a plurality of entities executing on a plurality of devices. In that example, a first entity may provide a first and third KPI, and a second entity may provide a second and fourth KPI. Other combinations are contemplated in Fletcher consistent with the language of the claim).

Claims 12-14 are rejected for the reasons given in the rejections of claims 5-7 above.

Regarding claim 21, the rejection of claim 1 is incorporated, and Fletcher further teaches: wherein the second performance metric is below its threshold and the alert display characteristics are generated on the user interface for both the first performance metric and the second performance metric being below their respective thresholds (Fletcher, e.g., ¶230, “providing a service monitoring dashboard that displays one or more KPI widgets. Each KPI widget can provide a numerical or graphical representation of one or more values for a corresponding KPI or service health score …” See also, e.g., ¶874, “computing machine receives a selection of one or more style settings for a KPI identifier (a KPI widget) to be displayed in the service-monitoring dashboard … Style settings define how the KPI widget should be presented … other visual characteristics of the KPI widget …” and ¶882, “filler [of the gauge widget] can be displayed using a color 4003 to represent the current state (e.g., normal, warning, critical) … widget 4000 can also display the actual value … value 4007 can be … of a color representative of the state to which the value produced by the search query corresponds …” See also, e.g., ¶655, “computing machine calculates an aggregate KPI score … for the service … aggregated KPI score may be calculated in real time …” Examiner’s note: a dashboard may display at least two widgets, wherein the KPIs corresponding to each widget are evaluated in real time for the state corresponding to the values thereof, such that, if two KPIs fall into a warning or critical state, the alert display characteristics for both will be updated accordingly).

Regarding claim 24, the rejection of claim 1 is incorporated, and Fletcher further teaches: wherein the notification is provided outside of the user interface (Fletcher, e.g., ¶663, “the computing machine can generate an alert if the aggregate KPI score exceeds or reaches a particular threshold (e.g., the highest threshold) …” See also, e.g., ¶1091, “machine may perform an action … responsive to identifying another occurrence of the problem … notification may be in the form of a notable event, which may be viewable in an event viewer (e.g., dashboard) and may be associated with a severity level. The action may also involve sending a message (e.g., email, text, RSS) or creating an incident ticket to alert a user (e.g., system administrator or IT manager) …”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Fletcher in view of Almasan et al., U.S. 2019/0149426 A1 (hereinafter “Almasan”).

Regarding claim 22, the rejection of claim 1 is incorporated, but Fletcher does not more particularly teach that the monitoring comprises determining that there is a correspondence between the first performance metric of the first application and the second performance metric of the second application based on a machine learning model performing the monitoring. However, Almasan does teach: wherein the monitoring comprises determining that there is a correspondence between the first performance metric of the first application and the second performance metric of the second application based on a machine learning model performing the monitoring (Almasan, e.g., ¶25, “by collecting and centralizing application monitoring data in the master processor, the master processor may correlate data between multiple applications to determine the root cause of the spike in CPU consumption data …” See also, e.g., ¶5, “system may correlate a first spike in a first application with a second spike in a second application … system may select the algorithm from a plurality of algorithms stored in the model library …” and ¶20, “master processor 110 may also provide machine learning, predictive analysis capabilities, and algorithmic and artificial intelligence capabilities …” Examiner’s note: as indicated above, Examiner is interpreting the claim as that the machine learning model provides insights gleaned from the performance data, which is itself gathered by some type of performance monitor, consistent with the enabling disclosure in the Specification) for the purpose of utilizing machine learning models to identify correlations between one or more metrics of each of one or more applications (Almasan, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for enterprise information technology monitoring services using key performance indicators as taught by Fletcher to provide that the monitoring comprises determining that there is a correspondence between the first performance metric of the first application and the second performance metric of the second application based on a machine learning model performing the monitoring because the disclosure of Almasan shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for historical and real-time information technology monitoring and analysis to provide that the monitoring comprises determining that there is a correspondence between the first performance metric of the first application and the second performance metric of the second application based on a machine learning model performing the monitoring for the purpose of utilizing machine learning models to identify correlations between one or more metrics of each of one or more applications (Almasan, Id.).

Claim 23 is rejected under 35 U.S.C. § 103 as being unpatentable over Fletcher in view of Cullin et al., U.S. 2018/0204438 A1 (hereinafter “Cullin”).

Regarding claim 23, the rejection of claim 1 is incorporated, but Fletcher does not more particularly teach updating the visual appearance of the first performance metric on the UI responsive to detecting the value thereof has fallen below a first threshold for a first period of time, and providing a notification to a user responsive to detecting the value of the first performance metric has fallen below a second threshold for a second period of time being longer than the first period of time. However, Cullin does teach: wherein the updating the visual appearance of the first performance metric comprises updating the visual appearance of the first performance metric on the user interface responsive to detecting that the value of the first performance metric has fallen below the first threshold for a first period of time (Cullin, e.g., ¶189, “If … none of the monitoring steps 3612, 3614, 3616 has indicated a movement of the first mobile communication terminal of the first user to be cared for during a first threshold duration time, such as x hours, then Status Level #2 will be set to a second value to represent less than sufficient movement … second value may … represent a medium alert need and may be represented, for instance, by a Yellow status …”); and 
wherein the providing the notification to the user comprises providing the notification to the user responsive to detecting that the value of the first performance metric has fallen below the second threshold for a second period of time, wherein the second period of time is longer than the first period of time (Cullin, e.g., ¶190, “if it is concluded in step 3618 that none of the monitoring steps … has indicated a movement of the first mobile terminal … during a second threshold duration of time, such as y hours, where y>x, then Status Level #2 will be set to a third value … which will represent a high alert …” See also, e.g., ¶202, “second mobile communication terminal 620 may determine … whether at least one of Status Level #1 and Status Level #2 has a value which represents the high alert need … UI elements representing suggested actions are automatically provided in the user interface …” Examiner’s note: the first performance metric may be an amount of movement, measured in two or more means, such as a movement exceeding a certain distance, lasting more than a threshold time duration, and/or to and/or from a certain position or area (see ¶187). Further, a number of activities may be monitored, such answering or placing calls, reading or sending messages, use of certain applications (see ¶174). For each, one or more thresholds and one or more monitoring durations may be provided, wherein an increased observation of low activity or movement correspond to a higher alert degree) for the purpose of providing a plurality of indications of well-being of a monitored individual and reporting information regarding the well-being to a user having interest in the monitored individual (Cullin at, e.g., ¶¶191-194).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for enterprise information technology monitoring services using key performance indicators as taught by Fletcher to provide for updating the visual appearance of the first performance metric on the UI responsive to detecting the value thereof has fallen below a first threshold for a first period of time, and providing a notification to a user responsive to detecting the value of the first performance metric has fallen below a second threshold for a second period of time being longer than the first period of time because the disclosure of Cullin shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for historical and real-time user status monitoring and analysis to provide for updating the visual appearance of the first performance metric on the UI responsive to detecting the value thereof has fallen below a first threshold for a first period of time, and providing a notification to a user responsive to detecting the value of the first performance metric has fallen below a second threshold for a second period of time being longer than the first period of time for the purpose of providing a plurality of indications of well-being of a monitored individual and reporting information regarding the well-being to a user having interest in the monitored individual (Cullin, Id.).
Examiner notes that while the two references are not in the same field of endeavor, they each seek to solve a similar problem, that is, the measure and analysis of certain behavioral performance metrics attributable to a monitored entity, and the provision of particular displays and alerts based on determinations made using the measured and analyzed performance metrics. Accordingly, Cullin and Fletcher are analogous art.

Response to Arguments
In the Remarks, Applicants Argue: In view of the amendments to claims 1, 8, 15 and 22, the rejections under 35 U.S.C. § 112 should be withdrawn (Resp. at 11-12). The amendments to claims 1, 8 and 15 distinguish over Tilles, and the claims are therefore in condition for allowance (Resp. at 12-15).

Examiner’s Response: In view of the amendments, the rejections to 35 U.S.C. § 112 are withdrawn. In view of the amendments, Examiner newly cites to Fletcher, and maintains the rejections under the new grounds set forth in full above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular:
Bhogal et al., U.S. 9,454,411 B2, teaches systems and methods wherein a user may define one or more thresholds on a graphical process indicator for monitoring, and wherein at the determination progress of a task has reached one or more said thresholds, a notification may be provided to the user at a second device to alert the user about the monitored task reaching the identified progress threshold;
Felton, Nicholas, U.S. 2020/0382868 A1, teaches systems and methods for measuring audio exposure of a user over time, wherein a plurality of exposure levels and duration thresholds are configured, and wherein a variety of visualizations and notifications may be provided to a user based on an amount and an intensity of audio exposure detected;
Hampiholi, Vallabha Vasant, U.S. 2016/0267335 A1, teaches systems and methods for monitoring one or more performance aspects of a driver of a vehicle, determining if the driver meets a distraction threshold, and based on the severity level of the determined state of distraction, providing one or more visual and/or audio notifications, and/or taking corrective vehicle control action;
Hernandez et al., U.S. 2008/0140448 A1, teaches systems and methods for acquiring, compiling and displaying indicative of healthcare data workflow performance, wherein each pertinent metric may have a plurality of risk thresholds, and wherein a dashboard displaying the performance information and relation to the one or more risk thresholds is provided;
Holder, Barbara E., U.S. 2017/0088284 A1, teaches systems and methods for measuring the performance of one or more systems on an airplane, providing a graphical display wherein the performance status of the systems may be visualized using a severity indicator by at least color of an indicated system;
Kumar et al., U.S. 2019/0384691 A1, teaches systems and methods for providing enterprise systems monitoring providing end-to-end monitoring of a variety of applications and workflows, wherein one or more parameters are monitored, performance and analytic data pertaining to the parameters is provided, and one or more performance events is identified and presented for display;
Landefield et al., U.S. 2018/0129406 A1, provides systems and methods for monitoring the operation of an enterprise, wherein one or more alerts is proposed, the trigger condition thereof being compared with historical alert data, evaluating how often said alert would have been generated over a period of time, and determining whether to set the proposed alert as an actual alert to be provided in the future;
O’Brien et al., U.S. 2006/0071766 A1, teaches systems and methods for monitoring tire pressures, wherein in the case tire pressure is normal no alert or visualization is provided; in the case where the tire pressure falls below a first threshold, providing one or more visual indicators or alerts; and in a case where the tire pressure falls below a second, lower threshold, providing one or more visual indicators or alerts of a more significant type;
Richards et al., U.S. 2018/0091401 A1, teaches systems and methods for measuring a variety of metrics for a plurality of network devices, determining health summary metrics therefor, and providing a plurality of types of visualizations to a user, wherein health summary and visualization information may be based on pluralities of metrics each having one or more thresholds of interest;
Saliman et al., U.S. 11,387,000 B2, teaches systems and methods for monitoring various health status information of a plurality of patients, determining whether the health status information is indicative of falling below a particular health or health improvement threshold, and based on the health status information, determining one or more parties to be notified of the particular patient and the health status; and
Schunder et al., U.S. 2016/0065444 A1, teaches systems and methods for monitoring a variety of performance indicators for a plurality of devices, and determining anomalies of interest based on one or more monitored indicators falling within or outside of one or more predetermined thresholds per metric.
Examiner has identified particular references contained in the prior art of record within the body of this action for the convenience of Applicant.  Although the citations made are representative of the teachings in the art and are applied to the specific limitations within the enumerated claims, the teaching of the cited art as a whole is not limited to the cited passages.  Other passages and figures may apply.  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or disclosed by Examiner.
Examiner respectfully requests that, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist Examiner in prosecuting the application.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).
Examiner interviews are available via telephone and video conferencing using a USPTO-supplied web-based collaboration tool. Applicant is encouraged to submit an Automated Interview Request (AIR) which may be done via https://www.uspto.gov/patent/uspto-automated-interview-request-air-form, or may contact Examiner directly via the methods below.
Any inquiry concerning this communication or earlier communication from Examiner should be directed to Andrew M. Lyons, whose telephone number is (571) 270-3529, and whose fax number is (571) 270-4529.  The examiner can normally be reached Monday to Friday from 10:00 AM to 6:00 PM EST.            If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Wei Zhen, can be reached at (571) 272-3708.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.
/Andrew M. Lyons/Examiner, Art Unit 2191 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, e.g., “Cloud computing,” Wikipedia, last retrieved from https://en.wikipedia.org/wiki/Cloud_computing on 18 October 2022.
        2 See, e.g., “Cloud computing,” Wikipedia, last retrieved from https://en.wikipedia.org/wiki/Cloud_computing on 18 October 2022.